Citation Nr: 1759214	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the Board at a February 2016 hearing; a transcript of the hearing is associated with the record.

This matter was previously before the Board in June 2016 and August 2017.


FINDING OF FACT

The low back disorder is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

The low back disorder was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for low back condition as the condition is due to loading 500-pound bombs during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Degenerative disc disease of the lumbar spine is not a chronic disability under 38 C.F.R. § 3.309(a), and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  The Board will consider any lay reports of a continuity of symptoms, however, in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning to the facts of the case, the Board finds that the record establishes the first and second elements of service-connection: the existence of a present disability and in-service injury.  An August 2016 VA examination diagnosed degenerative disc disease and spondylosis of the lumbar spine.  In addition, the Veteran stated in a January 2011 notice of disagreement and March 2013 substantive appeal that his back was sore in service.  Thus, the first two elements are met.

As to the third element, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  There are no service treatment records for back injury or treatment for pain.  Moreover, an October 1969 separation examination found the Veteran's spine to be normal.

The weight of the competent medical evidence also weighs against a nexus between active service and the Veteran's disability.  Medical records such as a January 2012 VA medical center (VAMC) record and August 2012 private medical record link the onset of the Veteran's back pain to a motor vehicle accident.  The January 2012 VAMC record dates the accident in 1996, while the August 2012 private record dates it in 1997; although the two disagree on the year, they both report that the onset of symptoms began following the accident.  

In an April 2016 private medical record, the provider does find, "I feel that his activities during his service years as a younger individual for sure contributed to his current spine condition which would require him to undergo multiple surgeries."  On the other hand, the August 2016 VA examination (and a September 2017 VA opinion from the same examiner) found the Veteran's low back condition was less likely than not incurred in or caused by the Veteran's claimed injury because the earliest record of back issues was the Veteran's 2009 claim, and the VAMC and private records dated the onset of symptoms to the 1996 motor vehicle accident.  Furthermore, the examiner noted that the Veteran's service treatment records were silent for any back injury or problem.

After considering the medical evidence, the Board gives the August 2016 VA examination and September 2017 VA opinion greater weight than the April 2016 private medical record.  The VA examination and opinion considered the Veteran's prior motor vehicle accident as well as the passage of time between service and the onset of symptoms, whereas the private medical record provided no rationale for its finding that in-service lifting of bombs contributed to his current condition.  

The Board has also considered the Veteran's statements regarding his condition.  The Veteran testified at the February 2016 Board hearing that he visited a doctor in 1978 because he felt dizzy and the doctor told him he had low-back deterioration and should "see somebody."  Although the Veteran is competent to report the relay the statements of a medical professional, the Board finds this statement is not credible because there is no record of the treatment, the Veteran did not seek treatment for his back until almost 20 years after this medical appointment, and the Veteran reported in later treatment records and at the August 2016 VA examination that his symptoms began in 1996.  

Similarly, the Veteran stated in his March 2013 substantive appeal that the "stresses" of lifting bombs "led to continued back pains after my REFRAD [release from active duty date]."  The Veteran is competent to report his symptoms, but to the extent the Veteran is stating his pain continued from service to the present, the Board finds this statement is not credible.  The medical record only dates the Veteran's pain back to 1996 and there are no records of treatment until decades after the Veteran's service.  Thus, the Veteran's statement of continuous symptoms since service is not credible.

In addition, the Veteran testified at the February 2016 hearing that a doctor told him in 1996 that his "back deterioration" was due to "many years of deterioration. It wasn't something that just happened in the last couple of months or last couple of years. He said, you've had this for a long time."  As noted above, the Veteran is competent to relay statements made by a medical professional to him, however the Board does not give significant weight to this statement because it does not link the Veteran's condition to service or his reported service-connected injuries.  The Board gives greater weight to the medical opinions referenced above, which specifically address connection to service and find there is less likely than not a nexus to service. Accordingly, service connection is not warranted for low back disorder.



ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


